       Case 2:02-cr-00416-TLN Document 399 Filed 08/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:02-cr-00416-TLN
12                       Plaintiff,
13           v.                                          ORDER
14    DAWANE ARTHUR MALLETT,
15                       Defendant.
16

17          This matter is before the Court on remand from the Ninth Circuit regarding the Court’s

18   May 3, 2021 denial of Defendant Dawane Arthur Mallett’s (“Defendant”) motion to vacate

19   judgment under Federal Rule of Civil Procedure (“Rule”) 60(b) (see ECF Nos. 388, 393). (ECF

20   No. 390.)

21          The Ninth Circuit remanded the matter to this Court for the limited purpose of granting or

22   denying a certificate of appealability with respect to the denial of the Rule 60(b) motion, as

23   required under 28 U.S.C. § 2253(c)(3). (Id. at 1 (citing 28 U.S.C. § 2253(c)(3); United States v.

24   Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997).) In accordance with the Ninth Circuit’s instructions,

25   the Court hereby declines to issue a certificate of appealability as follows.

26          Before Defendant can appeal the Court’s denial of his motion to vacate judgment under

27   Federal Rule of Civil Procedure 60(b) (ECF No. 393), a certificate of appealability must issue.

28   See 28 U.S.C. § 2253(c)(3); Fed. R. App. P. 22(b); Asrar, 116 F.3d at 1270. A certificate of
                                                        1
         Case 2:02-cr-00416-TLN Document 399 Filed 08/13/21 Page 2 of 3


 1   appealability “should only issue for the appeal arising from the denial of a Rule 60(b) motion in a

 2   [§] 2255 proceeding if the movant shows that (1) jurists of reason would find it debatable whether

 3   the district court abused its discretion in denying the Rule 60(b) motion and (2) jurists of reason

 4   would find it debatable whether the underlying [§] 2255 motion states a valid claim of the denial

 5   of a constitutional right.” United States v. Winkles, 795 F.3d 1134, 1143 (9th Cir. 2015). Should

 6   the Court determine that a certificate of appealability should issue, it must indicate which issues

 7   satisfy the required showing or state the reasons why such a certificate should not issue. 28

 8   U.S.C. § 2253(c)(3); Asrar, 116 F.3d at 1270; see also Fed. R. App. P. 22(b).

 9          In declining to issue a certificate of appealability, the Court deems it appropriate to note

10   the duplicative nature of the instant matter, as evidenced by the procedural posture of this case.

11   In 2003, a jury found Defendant guilty of two counts of aiding and abetting interference with

12   commerce by robbery in violation of 18 U.S.C. § 1951(a)(2); two counts of use of a firearm in

13   violation of 18 U.S.C. § 924(c); one count of aiding and abetting armed bank burglary and

14   kidnapping in violation of 18 U.S.C. §§ 2113(a), (d), and (e); and one count of aiding and

15   abetting carjacking a vehicle that has been transported in interstate commerce in violation of 18

16   U.S.C. § 2119. (See ECF Nos. 239, 242.) On February 6, 2004, Defendant was sentenced to 654

17   months in federal prison. (See ECF No. 258.)

18          On December 7, 2020, approximately 17 years after the conviction, Defendant filed a

19   motion to vacate judgment pursuant to Rule 60(b)(4), in which he challenged this Court’s

20   previous denial of a separate motion to vacate judgment from 2011.1 (ECF No. 379.) The Court
21   denied Defendant’s December 7 motion on January 6, 2021, finding it to be a “§ 2255 motion[] in

22   disguise” and therefore constituting an unauthorized successive § 2255 motion over which the

23   Court lacked jurisdiction. (ECF No. 383 at 2–3 (citing § 2244(b)(3)(A); United States v.

24   Washington, 653 F.3d 1057, 1065 (9th Cir. 2011)).) Moreover, the motion was deemed

25   unjustifiably untimely, as it was filed nearly ten years after the denial of Defendant’s § 2255

26
     1
27          Indeed, the December 7, 2020 motion appears to be the fourth in a series of challenges to
     his conviction that Defendant filed over the time frame of several years, all of which were
28   unsuccessful. (See ECF Nos. 306, 313, 372.)
                                                       2
       Case 2:02-cr-00416-TLN Document 399 Filed 08/13/21 Page 3 of 3


 1   motion. (Id. at 3.) Defendant appealed the Court’s denial on January 27, 2021. (ECF No. 384.)

 2   The Ninth Circuit remanded the matter for the limited purpose of granting or denying a certificate

 3   of appealability as to the Rule 60 motion. (ECF No. 390.) The Court declined to issue a

 4   certificate of appealability, based on all the reasons set forth in its prior Order. (ECF No. 391.)

 5          Meanwhile, on March 2, March 29, and April 23, 2021, Defendant filed additional

 6   motions to set aside his judgment and dismiss all charges (ECF Nos. 388, 389, 392), which the

 7   Court construed as additional challenges to his conviction. Finding Defendant’s arguments were

 8   both incoherent and duplicative of prior arguments the Court already rejected — and again,

 9   untimely — the Court denied the motion. (ECF No. 393 at 2.)

10          With respect to this matter, the Court again declines to issue a certificate of appealability.

11   Not only has Defendant failed to show a “debatable” denial of a constitutional right in the

12   underlying § 2255 motion, but he has also failed to show that the Court abused its discretion in

13   denying his Rule 60(b) motion (ECF Nos. 388) as incoherent, duplicative, and untimely. Winkles,

14   795 F.3d at 1143.

15          Accordingly, the Court declines to grant a certificate of appealability. As instructed by

16   the Ninth Circuit (ECF No. 390 at 2), the Clerk of the Court is directed to serve a copy of this

17   Order on the Ninth Circuit Court for USCA Case Number 21-15166.

18          IT IS SO ORDERED.

19   DATED: August 13, 2021

20
21

22                                              Troy L. Nunley
                                                United States District Judge
23

24

25

26
27

28
                                                        3
